                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 15-cr-00475-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER CONSTRUING MOTION TO
                                   9             v.                                        STAY TO BE IN PART A MOTION
                                                                                           FOR LEAVE TO FILE A MOTION FOR
                                  10     ELIZABETH CALDERON,                               RECONSIDERATION; GRANTING
                                                                                           MOTION TO STAY AND MOTION
                                  11                    Defendant.                         FOR LEAVE TO FILE MOTION FOR
                                                                                           RECONSIDERATION; SETTING
                                  12                                                       BRIEFING SCHEDULE
Northern District of California
 United States District Court




                                  13                                                       [Re: ECF 172]
                                  14
                                              Before the Court is the Government’s motion to stay the deadlines in this case so the
                                  15
                                       Government may move for the Court to reconsider its prior order (“the Order”) requiring the
                                  16
                                       Government to produce certain discovery. Mot., ECF 172. Petitioner opposes this request. ECF
                                  17
                                       173.
                                  18
                                              On March 28, 2019, the Court ordered the Government to file supplemental briefing
                                  19
                                       indicating why an applicable privilege might protect documents responsive to Petitioner’s request
                                  20
                                       for “Item C: Internal evaluations and/or memoranda regarding Ms. Calderon’s cooperation.” ECF
                                  21
                                       168 at 4–5. On March 29, 2019, the Government responded saying “The government has not
                                  22
                                       identified any documents responsive to Petitioner’s discovery request Item C with respect to
                                  23
                                       which it will assert any privilege.” ECF 169. As such, the Court set a deadline for the
                                  24
                                       Government to produce responsive documents to April 29, 2019. ECF 171. In the interim, the
                                  25
                                       Government has identified two documents that it believes may be privileged. ECF 172 at 2. So
                                  26
                                       the Government moved to stay the deadlines in the case so that it can file a motion for
                                  27
                                       reconsideration of the Court’s previous Order with respect to production of those documents. Id.
                                  28
                                   1   The Court CONSTRUES this motion to also be a motion for leave to file a motion for

                                   2   reconsideration under Local Rule 7-9(b). Petitioner opposes the motion as not satisfying the

                                   3   requirements of Local Rule 7-9(b) and as repeating arguments that the Government could have

                                   4   raised in its original opposition to the production requests. ECF 173 at 2–4.

                                   5          The Court finds that the Government has satisfied Rule 7-9(b) because the newly identified

                                   6   documents constitute “a material difference in fact . . . from that which was presented to the

                                   7   Court” that the Government did not discover despite reasonable diligence. As such, the Court will

                                   8   temporarily stay the deadlines in the case to allow the Government to file a motion for

                                   9   reconsideration as to documents responsive to Item C only. At the same time, the Government

                                  10   will not be allowed to argue that the plea agreement bars Petitioner from seeking discovery here,

                                  11   as the Government could have raised that argument in its previous briefing.

                                  12          The Court GRANTS the Government’s motion to stay the document production deadline
Northern District of California
 United States District Court




                                  13   only as to the newly identified documents that are the subject of the motion for reconsideration.

                                  14   All other documents subject to the Court’s previous Order shall be produced as previously

                                  15   scheduled. The Government’s motion for reconsideration is due on or before May 2, 2019.

                                  16   Petitioner’s opposition is due on or before May 9, 2019. Each brief is limited to five pages. The

                                  17   post-disclosure briefing schedule set forth in ECF 171 is also VACATED to ensure that Plaintiff

                                  18   has time to incorporate in her post-disclosure briefing the documents at issue in the motion for

                                  19   reconsideration, should the Court order their production. The Court will set forth a new briefing

                                  20   schedule (with similar time limits) in its order on the motion for reconsideration.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: April 25, 2019

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         2
